Citation Nr: 1445983	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  04-34 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling. 

3.  Entitlement to a compensable rating for prostate cancer from November 1, 2004 to October 1, 2006, a rating higher than 20 percent from October 2, 2006 to April 13, 2009, and a rating higher than 60 percent from April 14, 2009 to November 2, 2011.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

As will be discussed below, the Veteran withdrew his appeal as to all of the issues listed above.


FINDING OF FACT

On May 19, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met for the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).
 
2.  The criteria for withdrawal of a substantive appeal have been met for the claim for an increased rating for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).
 
3. The criteria for withdrawal of a substantive appeal have been met for the claim for an increased rating for prostate cancer.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2013).

4.  The criteria for withdrawal of a substantive appeal have been met for the claim for a TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

On May 19, 2014, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran expressing his desire to withdraw all issues on appeal.  The Veteran previously cancelled his Travel Board hearing, which was scheduled for April 2014.

VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  See 38 C.F.R. § 20.204 (2013).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  Id. Appeal withdrawals must be in writing and must include the name of the veteran, the veteran's claim number, and a statement that the appeal is withdrawn.  Id. 

The Veteran's written notification containing his request to withdraw the issues has been reduced to writing, and it contains his name and claim number.  See Statement dated May 19, 2014; Letter from the Veteran's Representative dated June 6, 2014.  The Board has not yet issued a decision concerning the issues on appeal, thus the criteria are met for withdrawal of the claims.

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 

7105(d) (West 2002).  Accordingly, further action by the Board on these issues is not appropriate and the appeal should be dismissed.  Id. 


ORDER

The claim of entitlement to service connection for bilateral hearing loss is dismissed.

The claim of entitlement to an increased rating for PTSD is dismissed.

The claim of entitlement to an increased rating for prostate cancer is dismissed.

The claim of entitlement to a TDIU is dismissed.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


